DETAILED ACTION
Response to Amendment
The applicant’s amendment filed 02/08/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al (US 2012/0236573 A1).
In regard to claim 1, Yamamoto et al discloses an LED lamp (Figure 3), wherein the LED lamp comprises:
a first printed circuit board (11) having a heat conducting core (the “core” of the PCB will be heat conducting), 
an LED (1) mounted on a first  side of the first printed circuit board, 
a second printed circuit board (71), 
a rectifier (73) mounted on the second printed circuit board, and 
a heat dissipating element (21) connected between the second printed circuit board and a second side of the first printed circuit board for dissipating heat,
wherein the second printed circuit board has a heat conducting core (the second circuit board is a three-dimension body—it has “guts”, which regardless of its material, will be heat conducting), the heat dissipating element is thermally connected (heat is like sand, it gets everywhere—this claim is broad, and when looking to all the elements of Figure 3, whether is by conduction, convection, or radiation, all the elements are “thermally connected”) to the heat conducting core of the first printed circuit board, and the heat dissipating element is thermally connected to the heat conducting core of the second printed circuit board (same issue—“thermally connected” is extremely broad). (Figure 3; see [0032]-[0056] regarding first embodiment)

In regard to claim 2, Yamamoto et al discloses that the first printed circuit board comprises at least one heat conducting element on its first and/or second side for conducting heat away from the first printed circuit board (this is a broad limitation—another LED could be considered a heat conducting element). (Figure 3; see [0032]-[0056] regarding first embodiment)

In regard to claim 3, Yamamoto et al discloses that the second printed circuit board is arranged perpendicularly with respect to the first printed circuit board and the heat dissipating element is connected to an edge of the second printed circuit board. (Figure 3; see [0032]-[0056] regarding first embodiment)

Yamamoto et al discloses that the second printed circuit board is arranged in parallel (they each have a dimension which is parallel to the other) with respect to the first printed circuit board and the heat dissipating element is connected to a first side of the second printed circuit board. (Figure 3; see [0032]-[0056] regarding first embodiment)

In regard to claim 5, Yamamoto et al discloses that the LED is mounted essentially in a center of the first printed circuit board (the LEDs are indeed essentially disposed in the center of the first circuit board). (Figure 3; see [0032]-[0056] regarding first embodiment)

In regard to claim 6, Yamamoto et al discloses that the heat dissipating element is aligned with the LED (“aligned” is a broad limitation without additionally limiting structure—it can be said the dissipating element is aligned with the LEDs). (Figure 3; see [0032]-[0056] regarding first embodiment)

In regard to claim 7, Yamamoto et al discloses that the LED lamp comprises first electrical connectors for establishing an electrical connection between the first printed circuit board and the second printed circuit board (while not expressly disclosed, there must indeed be some electrical connector between the rectifier and LEDs).


Yamamoto et al discloses that the LED lamp comprises second electrical connectors connected to the second printed circuit board for supplying AC power to the rectifier (not explicitly disclosed, but a threaded electrical connector is disclosed, and a rectifier is disclosed—there would only be a rectifier in the system if the power was being converted).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 2012/0236573 A1).
In regard to claim 8, Yamamoto et al fail to disclose that the first electrical connector comprises a male-female connector pair, the male connector being connected to the second printed circuit board and arranged to go through a hole in the first printed circuit board and to couple with the female connector that is connected to the first side of the first printed circuit board.
However, male-female electrical connectors are notoriously old and well-known, and it would have been obvious to one of ordinary skill in the art at the time of filing to connect the first and second circuit boards using male-female connectors in order to simplify the assembly of the device.

In regard to claim 11, Yamamoto et al disclose a reflector (22a) for reflecting light emitted from the LED. (Figure 3; see [0032]-[0056] regarding first embodiment)
Where the BRI is argued, it would have been obvious to one of ordinary skill in the art at the time of filing to install a reflector below the LEDs in order to improve the optical efficiency of the system.

In regard to claim 12, Yamamoto et al fail to explicitly disclose a lighting fixture, comprising a body having a lamp socket, wherein the lighting fixture comprises an LED lamp according to claim 1 connected to the lamp socket so that the first printed circuit board is in contact with the body for conducting heat from the LED lamp to the lighting fixture.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to install the lamp of Yamamoto et al into a lamp housing having a socket in order to properly use the bulb.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 2012/0236573 A1) in view of Van De Ven (US 2012/0224363 A1).
Yamamoto et al fails to disclose a prism.
Van De Ven teaches a prism holder (top surface of 64) connected to the first side of the first printed circuit board, and a prism (61) connected to the prism holder for shaping the light distribution of the LED. (Figure 2; see [0048])
Van De Ven over the LEDs of Yamamoto et al in order to improve the light distribution.

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. The applicant argues that the prior art fails to teach the newly added limitations of “wherein the second printed circuit board has a heat conducting core, the heat dissipating element is thermally connected to the heat conducting core of the first printed circuit board, and the heat dissipating element is thermally connected to the heat conducting core of the second printed circuit board.” The Examiner disagrees.
There are two major issues. 
First, the limitation of a “conducting core” in the first and second circuit boards is broad. While the Examiner appreciates that the applicant intends to capture some type of high thermal capacity element within the circuit boards, nothing disclosed in the Specification restricts the Examiner’s application of Broadest Reasonable Interpretation. A core, as suggested in the rejection above, can simply be the “guts” of the circuit board. There is some portion of the circuit boards which is not the outside of the circuit boards, thus under BRI, it can be said that a heat conducting core is disclosed. Where “heat conducting” nature of these elements is argued, the Examiner won’t concede. Heat fundamentally is the translational, rotational, and vibrational movement of particles—where absolute zero is theoretically impossible, and where the specification 
Second, “thermally connected” borders indefiniteness, but the Examiner’s precedent is to treat such recitations as merely broad. Heat transmits through conduction, when things are touching each other and transfer their energy, convection, where a fluid is heated causing a current flow, and by radiation, where black-body radiation is emitted by a body when stored thermal energy is emitted as a photon. At least in the conduction case, all the elements of Yamamoto et al are mounted and fixed together—energy will indeed conduct through these materials, even if they’re not directly in contact with each other, and can be said to all be “thermally connected”.
The claims remain broad, and the rejection over Yamamoto et al is maintained. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JONG-SUK (JAMES) LEE/           Supervisory Patent Examiner, Art Unit 2875